EXHIBIT 12 PILGRIM’S PRIDE CORPORATION COMPUTATION OF RATIO OF EARNINGS (LOSS) TO FIXED CHARGES Six Months Ended March 28, 2009 March 29, 2008 Earnings (loss): (In thousands, except ratios) Loss from continuing operations before income taxes $ (285,520 ) $ (201,769 ) Add:Total fixed charges 94,840 69,557 Less:Interest capitalized 1,280 3,220 Total earnings (loss) $ (191,960 ) $ (135,432 ) Fixed charges: Interest charges $ 87,292 $ 67,008 Portion of noncancelable lease expense representative of the interest factor 7,548 2,549 Total fixed charges $ 94,840 $ 69,557 Ratio of earnings to fixed charges (a) (b) (a)Earnings were insufficient to cover fixed charges by $286,800. (b)Earnings were insufficient to cover fixed charges by
